Reavis, J.
(concurring specially). — Counsel for the defendant, state auditor, contends that the act of the legislature of March 22, 1895 (Laws 1895, p. .452), creating the office of commissioner of arid lands, was repealed by the act of March 16, 1897, and the office abolished. Section 70 of the latter act enumerates five former acts, mentioning them by title and date of passage, *636and declares specially that they “ are hereby expressly repealed.” This act passed the senate March 11, 1897. In my opinion the title is sufficient to cover a repeal in the body of the act, of the law of 1895, creating the office of arid land commissioner. Neither do I think the title of the act approved March 16, 1897, contains more than one subject, and I think within the title the legislature could very well have provided for the reclamation of the arid lands granted to the state by Congress. The title of the act is to provide among other things for the “ reclamation . _ . . of the state’s granted, school, tide, oyster and other lands.” The word “ reclamation ” is apt when applied to arid lands; and a million acres of arid lands have been granted by Congress on certain conditions to the state, and therefore might well be referred to as “ granted lands.” I cannot therefore agree with the opinion of the court, in the second reason stated for the decision, to-wit, “ that the office of commissioner of arid lands is neither mentioned in the body of the alleged repealing act or ‘ expressed ’ in the title, and the repealing clause is therefore in conflict with section 19 of article 2 of the constitution, providing that no bill shall embrace more than one subject and that shall be expressed in the title.” But, for the reason that the same legislature, composed of the same members, in a bill which passed both houses on the 11th of March, 1897, and was approved March 19, 1897 (Laws 1897, p. 345), relating to arid lands and amending completely the former law, has indicated in the title the act approved March 22, 1895, and provided further for carrying into effect that act, I am satisfied the legislature did not intend to repeal the act of 1895, providing for the “ reclamation, settlement and disposition of the one million acres of arid lands granted therein.” The amendatory act is complete, and the legislature also duly made *637an appropriation for carrying its provisions into effect. The original act and the amendatory act must, in my judgment, he construed together, and, as stated in the opinion of the court, from the history of the bill containing the repealing clause, the language left therein repealing the act of 1895 was an inadvertence. All the authorities upon construction of legislative acts, including repealing clauses, seem to concur in the rule of construction here applied. The amendatory act of 1897 leaves the first two sections of the original act standing unchanged, commences with the third section, and thereafter amends almost completely the whole act.
I also view the term “commissioner of irrigation” as used in section 3 of the amendatory act of 1897, as synonymous with “ commissioner of arid lands,” and thini that the amendatory act continues the duties of the office and imposes them upon the officer already named in the original law.